DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-18 in the reply filed on April 15, 2022 is acknowledged.  Claims 19-21 have been withdrawn.  Claims 1-18 are currently pending and under examination.
	
This application is a divisional of U.S. Patent Application No. 15/572126, filed November 6, 2017, now U.S. Patent No. 10,988,509, which is the national phase of PCT International Application No. PCT/EP2016/060039, filed May 4, 2016, which claims priority to European Patent Application No. 15166598.1, filed May 6, 2015.
It is noted that while Applicant has filed this application as a divisional application of U.S. Patent Application No. 15/572126, no Restriction Requirement was set forth in parent Application No. 15/572126.  As such, a double patenting rejection over 15/572126 is permitted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the species" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No species, including of Akkermansia muciniphila, is previously recited in the claim.
The term “large scale” in claim 18 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-17 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derrien et al. (IDS; Akkermansia muciniphila gen. nov., sp. nov., a human intestinal mucin-degrading bacterium, International Journal of Systematic and Evolutionary Microbiology, 54 (2004), pp. 1469-1476).
With regard to claims Claim 1-3, 5, 9, and 17, Derrien et al. teach a method of culturing Akkermansia, including Akkermansia muciniphila, wherein culturing is allowing the bacteria to multiply, by inoculating a composition comprising N-acetyl-glucosamine (Glc-NAc) and N-acetyl-galactosamine (Gal-Nac), which are a nitrogen-containing derivative of a monosaccharide; glucose, which is a monosaccharide; and peptone, yeast extract, casitone, and tryptone, which are amino acid sources, with the Akkermansia muciniphila (Abs.; p. 1474, Right Col., Description of Akkermansia muciniphila sp. nov., Para. 1), wherein yeast extract is a microbial-based amino acid source.  
With regard to Claims 4 and 6, Derrien et al. teach substrates, which include Glc-NAc, Gal-Nac, and glucose are each present at 10 mM (Table 1, Description), which is encompassed within about 0.001 mM to about 1 M.   


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien et al.
The teachings of Derrien et al. as related to claim 1 have been set forth above.  
With regard to Claims 7 and 8, Derrien et al. further teach that Akkermansia muciniphila feeds on mucin, where mucin is composed of glycosylated peptides rich in Glc-NAc and Gal-Nac, galactose, fucose, serine, and threonine (p. 1469, Left Col., Line 4-16), where Glc-NAc, Gal-Nac, glucose, typtone, peptone, yeast extract, and threonine when used alone as a supplement did not support growth of Akkermansia muciniphila in culture (p. 1474, Right Col., Description of Akekrmansia muciniphila sp. nov., Para. 1).  
It would have been obvious to one of ordinary skill in the art from the teachings of Derrien et al. to further include threonine in the culture composition used in the method, because it is known from the teachings of Derrien et al. that when combined, components found naturally in mucin, including Glc-NAc and Gal-Nac, which do not by themselves support growth, when used in combination with other components including glucose, typtone, peptone, yeast extract, which also do not by themselves support growth, support the growth of Akkermansia muciniphila in culture.  It further would have been obvious to one of ordinary skill in the art to utilize threonine at a concentration of 10 mM, because this is a concentration taught for Glc-NAc and Gal-Nac, which are similarly substances found in mucin.  Therefore, it would have been obvious to one of ordinary skill in the art from the teachings of Derrien et al. to further provide threonine to the composition, including at 10 mM, which is encompassed within about 0.01 mM to about 100 mM.
With regard to Claim 18, while Derrien et al. do not specifically teach that the Akkermansia is produced on a large scale, it would have been routine for an ordinary artisan to scale up culturing to produce the desired quantity of Akkermansia when practicing the method as taught by Derrien et al. 



Claims 1 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Derrien et al., and further in view of White et al. (IDS; US 2004/0265948, Published 2004).
The teachings of Derrien et al. as related to claim 1 have been set forth above.  
Derrien et al. further teach that the peptone and yeast extract are each present at 2 g/l (p. 1473, Right Col., Line 7-12).  Derrien et al. do not teach that the amino acid source is a plant-based amino acid source, that the plant-based amino acid source is a plant protein hydrolysate, or that the concentration of the plant protein hydrolysate is about 0.01 g/l to about 1 kg/l, about 0.05 to about 500 g/l, about 0.1 to about 250 g/l, about 0.5 to about 150 g/l, about 1 to about 100 g/l, or about 2 to about 80 g/l. 
White et al. teach culturing bacteria in a medium including a nitrogen source, where nitrogen sources that may be used include peptone, yeast extract, or soy protein hydrolysate (Para. 32, Line 1-15), which are also amino acid sources.  
It would have been obvious to combine the teachings of Derrien et al. and White et al., because both teach the culturing of bacteria in the presence of a nitrogen source, which is also an amino acid source, including peptone and yeast extract.  It is known in the art from the teachings of White et al., that soy protein hydrolysate is a nitrogen/amino acid source that may be used in the culturing of bacteria.  The use of soy protein hydrolysate in the method of Derrien et al. amounts to the simple substitution of one known nitrogen/amino acid source for another, and would be expected to predictably and successfully provide nitrogen/amino acids to the composition in the method of Derrien et al.  It further would have been obvious to one of ordinary skill in the art to utilize the soy protein isolate at the concentration utilized by Derrien et al. for the other amino acid sources, including 2 g/l, which is encompassed within about 0.01 g/l to about 1 kg/l, about 0.05 to about 500 g/l, about 0.1 to about 250 g/l, about 0.5 to about 150 g/l, about 1 to about 100 g/l, or about 2 to about 80 g/l.
Therefore, it would have been obvious to combine the teachings of Derrien et al. and White et al., wherein the amino acid source is soy protein hydrolysate, which is a plant-based amino acid source, and a plant protein hydrolysate, at a concentration of 2 g/l, which is encompassed within about 0.01 g/l to about 1 kg/l, about 0.05 to about 500 g/l, about 0.1 to about 250 g/l, about 0.5 to about 150 g/l, about 1 to about 100 g/l, or about 2 to about 80 g/l (Claims 9-16). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,988,509.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method of culturing bacteria of the species Akkermansia muciniphila, which is allowing the Akkermansia to multiply, said method comprising inoculating a composition comprising a monosaccharide, a nitrogen-containing derivative of a monosaccharide, and an amino acid source, with bacteria of the species Akkermansia muciniphila; wherein the nitrogen-containing derivative of a monosaccharide is selected from the group consisting of N-acetyl- glucosamine (Glc-NAc) and N-acetyl-galactosamine (Gal-Nac); wherein the monosaccharide is glucose; wherein the composition further comprises threonine; and wherein it would have been obvious to one of ordinary skill in the art to produce a desired quantity of the Akkermansia, including producing the bacteria on a large scale (Present claims: 1-3, 5, 7, 17, 18; Cited patent claims: 1, 2).  
The nitrogen-containing derivative of a monosaccharide is Glc-NAc present in an amount ranging from about 0.001 mM to about 1 M (Present claims: 4; Cited patent claims: 3).  The glucose is present in an amount ranging from about 0.001 M to about 1 M, and threonine is present in an amount ranging from about 0.01 mM to about 100 mM (Present claims: 6, 8; Cited patent claims: 4, 5).  The amino acid source is selected from the group consisting of a plant-based amino acid source, a microbial-based amino acid source, and a combination of alanine, glutamate, proline and serine; wherein the amino acid source is a plant protein hydrolysate (Present claims: 9, 10; Cited patent claims: 6, 7).  The amino acid source is a plant protein hydrolysate present in an amount ranging from about 0.01 g/l to about 1 kg/l, about 0.05 g/l to about 500 g/l, about 0.1 g/l to about 250 g/l, about 0.5 g/l to about 150 g/l, about 1 g/l to about 100 g/l, or about 2 to about 80 g/l (Present claims: 11-16; Cited patent claims: 8-13).  


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653